Title: To George Washington from Jonathan Trumbull, Sr., 22 January 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 22nd January 1776

Orders were just given for raising a Regiment of 750 men to go for the help of our Friends in Canada, to serve ’till the 1st of November next, and sent an Express to your Excellency; When I received your Letter of the 16th inst. ⅌ Bennet—We then proceeded to make provisions for the four Regiments requested for your Camp.
The 20th at evening your’s of the 19th came to hand—Whereby the Number is reduced to three, which will be raised with all possible Expedition—But money seems necessary to facilitate their March, wish some provisions could be made for it.
It is with difficulty we can furnish our Men with Arms, and depend that none of them will be detained when the Service of

these three Regiments is ended—No Arms can be supplied from this Colony for the Continent. The Old Gun barrels brort from Ty. [Ticonderoga] are retarded for want of Locks, there are very few or None to be purchased—and the Number made here are brort in but Slowly. When your Hurry will permit, please to send me a Return of An Account of the Arms retained from this Colony, their apprizal, and the way to obtain payment, As the Owners complain, for want of them or their Value. I am, with great Esteem and Regard Your Excellency’s Most Obedient Humble Servant

Jonth. Trumbull

